News Release Exhibit 99.1 Contact: Corporate Communications Houston: Email: corpcomm@coair.com News archive: continental.com/company/news/ Address: P.O. Box 4607, Houston, TX 77210-4607 CONTINENTAL AIRLINES REPORTS AUGUST 2009 OPERATIONAL PERFORMANCE HOUSTON, Sept. 1, 2009 – Continental Airlines (NYSE: CAL) today reported an August consolidated (mainline plus regional) load factor of 85.8 percent, 1.9points above the August 2008 consolidated load factor, and a mainline load factor of 86.6 percent, 1.7 points above the August 2008 mainline load factor.The carrier reported a domestic mainline August load factor of 88.8percent, 2.5 points above the August 2008 domestic mainline load factor, and an international mainline load factor of 84.6 percent, 1.2 points above August 2008.All four August load factors were records for the month.
